ORDER
CARL B. RUBIN, Chief Judge.
This matter is before the Court pursuant to the plaintiff's Motion for Entry of Judgment as to Counts Two and Three of the Defendants’ Counterclaim (doc. no. 99). There has been no memorandum in opposition filed by the defendants.
At trial after the defendants rested their case, plaintiff moved for a directed verdict. The Court orally stated that the directed verdict motion was granted as to Count One of the plaintiff’s Complaint and as to Counts Two and Three of the defendants’ counterclaims. This Court issued a written Opinion and Order dealing with the plaintiff’s trial motion for directed verdict on Count One of the Complaint. (Doe. No. 92). Plaintiff requests in its Motion a judgment entry reflecting the Court’s oral grant of the plaintiff’s trial motion with regard to Counts Two and Three.
This Court holds that after considering the evidence in the light most favorable to the party against whom the motion is made, reasonable minds could come to but one conclusion. See Moskowitz v. Peariso, 458 F.2d 240, 244 (6th Cir.1972). That conclusion is that the defendants have failed to establish the elements of both the abuse of process claim, Raine v. Drasin, 621 S.W.2d 895, 902 (Ky.1981), Bonnie Braes Farms, Inc. v. Robertson, 598 S.W.2d 765, 766 (Ky.1980) in Count Two and the claim of intentional interference with contract, Derby Road Building Co. v. Commonwealth of Kentucky, 317 S.W.2d 891, 895 (Ky.1958), rev’d on other grounds, Foley Construction Co. v. Ward, 375 S.W.2d 392 (Ky.1963), in Count Three of the defendants’ counterclaims.
In conclusion, the plaintiff’s Motion for Directed Verdict on Counts Two and Three of the defendants’ counterclaims is hereby GRANTED and judgment shall be entered accordingly.
IT iS SO ORDERED.